Citation Nr: 0027483	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  95-32 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for bilateral shoulder 
disorders.

4.  Entitlement to service connection for a bilateral ear 
disorder, to include bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had more than 20 years of active duty terminating 
with his retirement in January 1973.  

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from an August 1994 rating decision 
from the St. Petersburg, Florida, Regional Office (RO).  The 
veteran currently resides within the jurisdiction of the RO 
located in Atlanta, Georgia.

A hearing was held before a local hearing officer in April 
1996.  The veteran also had a hearing before a member of the 
Board sitting at the Atlanta, Georgia, RO in November 1999.  
The member of the Board who held the hearing is making the 
decision in this case and is the signatory to this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence which shows that 
his current low back disorder, to include degenerative disc 
disease, is related to service.  

2.  There is no competent medical evidence which shows that 
his current neck and bilateral shoulder disorders are related 
to service.  

3.  The claim for service connection for bilateral ear 
disorder, to include bilateral hearing loss, is plausible.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a neck 
and bilateral shoulder disorders is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
bilateral ear disorder, to include bilateral hearing loss, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Service connection may also be granted for a chronic disease, 
i.e. arthritis, which becomes manifest to a compensable 
degree within one year after a veteran's separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303 (1999).

Low Back Disorder

A review of the service medical records shows that the 
veteran was hospitalized in November 1956 for swelling and 
tenderness in the low back area which had been present for 
three days.  The discharge diagnosis was pilonidal cyst which 
existed prior to service.  A clinical record dated in 
November 1969 shows that the veteran complained of low back 
pain for the past month; low back syndrome was diagnosed.  
The retirement examination showed no abnormality involving 
the back or spine.  

From April 1973 to 1994 the veteran was treated at VA, 
private and military facilities for various disorders.  In 
September 1978 he was seen at a private facility for nervous 
complaints.  At that time he reported that he had back 
trouble.  He had pain and was always uncomfortable.  He 
couldn't work.  During the 1980s he was seen frequently at 
private facilities for back complaints. 

A VA orthopedic examination was conducted in March 1994.  At 
that time the veteran reported back pain for a long time.  
The diagnosis was probable degenerative joint disease of the 
lumbosacral joint with chronic low back pain.  The examiner, 
in noting that the veteran had given no history of a back 
injury, opined that the veteran's symptoms were purely based 
on the degenerative disc disease which does not reflect to be 
the result of any injury or any other problem prior to his 
present symptoms.

A VA orthopedic examination was conducted in May 1994.  He 
gave no history of any injury.  He complained of muscle 
spasms and aching.  He gave no history of any injury. X-rays 
showed degenerative changes throughout the lumbar spine.  The 
impression was mild lumbar spondylosis.

A VA fee basis neurological examination was conducted in May 
1994. The physician indicated that the veteran had informed 
him that during his military service he had developed muscle 
spasms and low back pain, though the veteran was unable to 
recall the occurrence of a specific injury.  The veteran 
reported to experience continuing back problems since that 
time.  The diagnosis was chronic lumbar strain without 
evidence of radiculopathy.

The veteran testified at a hearing conducted in April 1996 at 
the RO that his low back problems were related to his period 
of service, in that he lifted heavy objects and did a lot of 
squatting, bending, and crawling in his capacity as an 
aircraft mechanic.  

A lumbar myelogram was conducted by a private physician in 
May 1996.  Lumbar radiculopathy was diagnosed.  Subsequently 
the veteran continued to receive intermittent treatment for 
low back complaints, variously diagnosed, to include 
degenerative disc disease and low back syndrome.

The veteran testified at a hearing before a member of the 
Board in November 1999.  Concerning his low back disorder, 
the veteran stated that he was given muscle relaxers and 
aspirin in service for his back beginning in the 1960's.  He 
added that he currently suffered from back pain, together 
with occasional tingling in his legs.  The veteran's wife 
stated that the veteran had swelling in his back.  The 
veteran also testified that following his service separation 
he received treatment for his back from 1983 to 1988 but that 
those records were not available.  His spouse also testified 
regarding the veteran's symptoms.

To summarize, the veteran's statements describing the 
symptoms related to a disability or an inservice incident are 
considered to be competent evidence.  However, when the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard the service medical records reflect two 
clinical findings concerning the low back with low back 
syndrome diagnosed in 1969.  However, the remaining service 
medical records, to include the retirement examination showed 
no evidence of a low back disorder.  The first clinical 
evidence of a back disability was in 1978, more than five 
years after.  A VA physician diagnosed probable degenerative 
joint disease of the lumbosacral joint with chronic low back 
pain in 1994. 

The record shows that the veteran has not submitted any 
medical evidence nor is there any medical evidence on record, 
which establishes a link between his current low back 
problems, to include degenerative disc disease, and his 
period of active duty.  Accordingly, the claim is not well 
grounded and must be denied.  

Neck and Shoulder Disorder

A review of the service medical records that the veteran was 
seen at the dispensary in October 1962 for shoulder pain, 
unrelated to activity, for the past two months.  He also 
complained of continuing muscle pain of the neck and 
shoulders in October 1966.  Later in October 1966 muscle 
spasm of the right posterior cervical area with radiation 
into the shoulder.  Disorders of either the neck or shoulders 
was diagnosed on examinations conducted in either April 1963, 
April 1966, or March 1968.  A health record dated in May 1971 
shows that the veteran complained of pain in his neck and 
right shoulder.  Mild right trapezius muscle spasm was noted, 
and strain was diagnosed.  The retirement examination showed 
no pertinent problem  

Medical records on file following the veteran's 1973 service 
separation consist of both private and VA records.  An April 
1983 private X-ray report shows degenerative changes at C5-6.  
He was seen in May 1983 with back and neck complaints.  He 
was seen in 1991 at a private facility for muscle spasms.  A 
VA X-ray report dated in February 1994 shows a diagnosis of 
osteoarthritis of the cervical spine.  

The veteran testified at a personal hearing conducted in 
April 1996 that his neck and shoulder problems cause him to 
have limited range of motion.  He also complained of neck and 
shoulder pain.  

A cervical myelogram was conducted by a private physician in 
May 1996.  Cervical radiculopathy was diagnosed.  
Subsequently, he continued to receive treatment at VA and 
private facilities for cervical spine complaints.

A May 2000 VA surgical report shows that cervical spondylosis 
was diagnosed both pre and post-operative.  A C4-5 and C5-6 
anterior cervical diskectomy and fusion was performed.  

The veteran testified at a hearing before a member of the 
Board in November 1999.  Concerning his claimed neck and 
shoulder disorder, the veteran stated that this condition 
causes him to experience numbness in his arms and hands.  He 
added that he had received muscle relaxers and pain 
medication for his disorder.  The veteran's wife indicated 
that physical therapy had not helped the veteran's shoulder 
and neck pain.  The veteran did not recall being treated in 
service for cervical spine related problems. 

To summarize, the lay statements and hearing testimony 
describing the symptoms related to a disability or an 
inservice incident are considered to be competent evidence.  
However, when the determinative issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  Lay 
assertions of medical causation, or substantiating a current 
diagnosis, cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Espiritu, supra.  

In this regard the service medical records reflect that the 
veteran was seen on several occasions for complaints 
pertaining to the neck and shoulder.  However, the retirement 
examination revealed no pertinent abnormality. The first 
clinical evidence of a upper back (neck) and shoulders 
disability was in 1983, approximately 10 years following the 
veteran's service separation, when a private X-ray report 
showed degenerative changes at C5-6. 

The veteran has not submitted any competent medical evidence 
nor is there any medical evidence on record, which 
establishes a link between his current neck and shoulder 
problems, to include cervical spondylosis, and his period of 
active duty.  Accordingly, the claim is not well grounded and 
must be denied.  

Bilateral Ear Disorder, to include Bilateral Hearing Loss


Impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1999).

The record shows that the veteran was treated on numerous 
occasions for ear-related problems during his period of 
service, and a history of inservice noise exposure therein is 
also documented.  High frequency hearing loss consistent with 
job as aircraft mechanic was diagnosed at the time of the 
veteran's retirement examination. 

A VA audiological examination was conducted in March 1994.  
The test findings were within normal limits per 38 C.F.R. 
§ 3.385.  An audiogram conducted at a VA outpatient clinic in 
July 1999 revealed finds interpreted to show normal to severe 
sensorineural hearing loss in both ears.  It was recommended 
that he proceed with hearing aid selection. 

During his hearings in April 1996 and November 1999, the 
veteran provided testimony regarding the inservice noise 
exposure and his current hearing loss.

To summarize, the Board is satisfied that the veteran was 
exposed to acoustic trauma during his long period of service.  
The recent VA outpatient audiogram confirmed the presence of 
sensorineural hearing loss in both ears.  The Board finds 
that the evidence tends to show that the high frequency 
hearing loss shown at the retirement examination may be 
indicative of a chronic disability.  Accordingly, the claim 
is well grounded


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a neck and bilateral 
shoulder disorders is denied.

The veteran's claim of entitlement to service connection for 
a bilateral ear disorder, to include bilateral hearing loss, 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

As previously discussed, the Board has determined that the 
veteran's claim for service connection for a bilateral ear 
disorder, to include bilateral hearing loss is well grounded.  
If the claim is well grounded, the merits of the claim will 
be evaluated after the duty to assist under 38 U.S.C.A. § 
5107 (West 1991) has been fulfilled.  See Bernard v. Brown, 
4. Vet. App. 384 (1994).  VA's duty to assist the appellant 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA medical 
examinations.  Littke, supra.

Once it has been determined that a claim is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The statutory duty to assist the veteran includes conducting 
a contemporaneous and through VA examination when 
appropriate.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  As 
such, the Board is of the opinion that a current VA 
examination is warranted.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

A VA examination should be conducted by a 
medical doctor, specifically, a 
specialist in ear disorders, in order to 
determine the nature, severity, and 
etiology of any hearing loss.  In 
addition to an audiological examination, 
any other tests deemed necessary should 
be performed.  The claims folder and a 
copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination.  The examiner is 
requested to obtain detailed history from 
the veteran of noise exposure during 
service and since his release from 
service.  Following the examination and 
in conjunction with a review of the 
claims folder, it is requested that the 
examiner render any opinion as to whether 
it is as likely as not that the bilateral 
sensorineural hearing loss (if diagnosed) 
is related to the veteran's miliary 
service, to include in service acoustic 
trauma and/or the hearing loss noted at 
separation.  A complete rational for any 
opinion expressed should be included in 
the examination report.

2.  The RO should readjudicate the issue 
of entitlement to service connection for 
a bilateral ear disorders, to include 
bilateral hearing loss.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  The Board intimates no opinion as to the 
outcome of this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

